Citation Nr: 1545126	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-27 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of the November 2006 and April 2008 rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2006, the RO issued a rating decision denying service connection for depression with history of polysubstance abuse (claimed with anxiety and irritability).  Within one year of the November 2006 rating decision, the RO was in receipt of new and material medical evidence regarding a diagnosis of PTSD.  Subsequently, in April 2008, the RO issued a rating decision denying service connection for PTSD and depression with history of polysubstance abuse (claimed with anxiety and irritability).  

The November 2006 rating decision did not become final and remains pending because of the submission of new and material evidence, and VA must relate any subsequent decision back to the original claim.  38 C.F.R. § 3.156(b) (2015); see Bond v. Shinseki, 659 F.3d 1366, 1368 (Fed. Cir. 2011); Charles v. Shinseki, 587 F. 3d 1318, 1323-24 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F. 3d 1362, 1367-68 (Fed. Cir. 2007); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Moreover, the issue of entitlement to service connection for PTSD has been recharacterized as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In March 2012, the Veteran was afforded a personal hearing before a hearing officer at the RO.  A transcript of the hearing is of record.

In February 2013, the Board remanded the case for further development.    

The appeal is REMANDED to the Agency of Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

PTSD

The Veteran claims PTSD secondary to an in-service stressor that occurred in 1975.  See RO Hearing Transcript (March 2012).  He indicates that while stationed at Fort Bragg, North Carolina, a guard was shot and killed during guard duty.  Id.  After learning about that incident, the Veteran feared having to perform his own guard duty as he had patrolled the same guard post.  Id.  

In February 2013, the Board remanded the appeal to obtain information from the U.S. Army and Joint Services Records Research Center (JSRRC) to corroborate the Veteran's declared in-service stressor.  Subsequently, VA indicated in a memorandum dated August 1, 2013, that the Veteran's declared in-service stressor could not be corroborated by JSRRC.

The Board also remanded the appeal to obtain a VA examination to determine whether any current psychiatric disabilities are related to service.

The Veteran was provided a VA medical examination (provided by a VA examiner using the Disability Benefits Questionnaire) in August 2013.  The VA examiner indicated that the psychiatrist who diagnosed the Veteran with PTSD did not provide the full Diagnostic and Statistical Manual of Mental Disorders (DSM)-IV criteria for a PTSD diagnosis.  He also stated, "...nor did she ever diagnose Veteran with polysubstance dependence (or link it to her diagnosis of PTSD) despite a clear history of that."  The VA examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.

The VA treatment records reveal that Martha Tucker Ban, M.D., a VA staff psychiatrist, diagnosed the Veteran with PTSD in August 2007.  VA Treatment Records (August 13, 2007).  Therefore, it appears that the VA examiner was referring to Dr. Ban's diagnosis.  However, the VA treatment records also reveal that Hugh Cort, M.D., a VA staff psychiatrist, diagnosed the Veteran with PTSD in May 2012.  VA Treatment Records (May 22, 2012).  The VA examiner did not offer an opinion regarding Dr. Cort's diagnosis.  Moreover, the VA examiner did not specify why Dr. Ban's diagnosis did not meet the DSM-IV criteria.    

A PTSD diagnosis provided by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless there is evidence to the contrary.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

Here, the VA examiner did not provide a complete rationale for the conclusion that Dr. Ban's diagnosis of PTSD did not conform to the DSM-IV criteria.  Furthermore, the VA examiner did not offer an opinion regarding Dr. Cort's diagnosis of PTSD.  Therefore, the Board finds that the VA examiner's August 2013 opinion is inadequate and remand is required to obtain this missing rationale and analysis.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

Psychiatric Disorders Other Than PTSD

The Veteran was diagnosed in June 2006 with depression and anxiety, with onset during military service per history, and history of alcohol, cocaine, and marijuana abuse.  VA Treatment Records (June 23, 2006).  Dr. Cort noted in May 2012 that the Veteran was first diagnosed with depression in September 2005 by Etta Felton.  VA Treatment Records (May 22, 2012).  However, the September 2005 treatment note is not in the record.

The August 2013 VA examiner diagnosed polysubstance dependence in sustained full remission by Veteran's report.  However, the VA examiner did not evaluate or offer an opinion on the Veteran's diagnoses of depression and anxiety.  As stated previously, the Board remanded the appeal to obtain a determination by the VA examiner on whether the Veteran has any current psychiatric disabilities related to service.  Because the VA examiner did not offer an opinion on the Veteran's diagnoses of depression and anxiety, the Board finds that the VA examiner's opinion is inadequate.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Therefore, another VA examination is needed, which includes an evaluation and opinion on any psychiatric disorders other than PTSD.

Upon remand, the AOJ is to obtain complete VA treatment records dated from September 2013.  Furthermore, the AOJ is to obtain complete VA treatment records dated September 2005 to December 2005.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's VA treatment records dated from September 2005 to December 2005, and from September 2013 to the present.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. 3.159(e).

2. Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to diagnose and determine the etiology of any psychiatric present.  The entire claims file must be reviewed by the examiner.  

After examining the Veteran, the examiner is to answer the following questions:

a) During the course of the appeal period (i.e., since June 2006) identify any psychiatric diagnoses, to include PTSD.  Note if any of the psychiatric diagnoses identified since June 2006 have resolved.  In answering this question please address the diagnoses of PTSD, dated December 19, 2007, and May 22, 2012; and the diagnosis of depression dated September 14, 2005, the diagnosis of anxiety dated June 23, 2006.  The examiner should explain whether these diagnoses meet the diagnostic criteria.  

b) If you find that the Veteran has a diagnosis of PTSD, or had a diagnosis during the appeal period (since June 2006), opine whether this diagnosis is related to the Veteran's declared in-service stressor.
      
c) If you find that the Veteran currently has a diagnosis of a psychiatric disorder other than PTSD, or had a diagnosis during the appeal period (since June 2006), opine whether it is at least as likely as not (a 50 percent or greater probability) that this disorder had its onset in or is related to the Veteran's active service.  In answering this question please address the diagnosis of depression dated September 14, 2005, the diagnosis of anxiety dated June 23, 2006, and the reports of symptoms since service.

If the examiner feels that a requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







